Citation Nr: 1512884	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as pulmonary fibrosis and lung scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971, February 1991 to April 1991, and February 2002 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently transferred to the RO in Cheyenne, Wyoming.

As relevant to this appeal, in a September 2011 rating decision denied service connection for pulmonary fibrosis.  

At the time the Veteran submitted his VA Form 9 substantive appeal, there were five issues for consideration.  However, he specified that he was not perfecting an appeal on the issues of service connection for residuals of head injury, brucellosis, sleep apnea, and dizziness.  Thus, only the respiratory issue is properly in appellate status.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a July 2011 examination to determine whether his claimed disabilities are related to a specific exposure event during service in Southwest Asia.  The examination report shows a diagnosis of pulmonary fibrosis.  The examiner opined that this disability is less likely as not (less than 50/50 probability) caused by or a result of the Veteran's service in Southwest Asia.  Although the opinion rules out a connection between the current disability and service in Southwest Asia, it does not consider whether the pulmonary fibrosis is otherwise connected to Veteran's service.  As such, an additional opinion is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In this regard, the Board notes that, per the July 2011 VA examination report, the Veteran stated that his respiratory symptoms began around 1972, prior to his service in Southwest Asia.  As noted in the introduction, he had active service from October 1969 to August 1971.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the July 2011 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's current respiratory disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  While an adequate opinion is of record finding that no current disability is attributable to the Veteran's service in Southwest Asia, the examiner must state whether a current disability is related to any other incident of service.  The Veteran had active service in three different time periods.

The examiner should explain the reasons for any opinion offered.  The examiner must consider all medical evidence as well as lay statements from the Veteran, to include his report of respiratory symptoms since 1972.  The examiner must provide a reason if he or she rejects the lay reports; the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




